Order, Supreme Court, New York County, entered on September 30, 1977, unanimously affirmed for the reasons stated by Stecher, J., at Special Term. Respondents shall recover of appellant one bill of $75 costs and disbursements of this appeal. Appellant’s time within which to comply with Special Term’s permission to serve an acceptable bill of particulars is extended to 10 days after service of a copy of this court’s order with notice of entry. Concur—Kupferman, J. P., Silverman, Lane and Markewich, JJ.